Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 1-2, 4,8-15, 19-21,28-29,and 37-38 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claim 1,4,8-13, 15,19-21, and 37, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" the laminated electrically insulating sheet with a through hole or indentation at the position of the electronic component, the laminated insulating sheet having a thickness approximately equal to a difference of the vertical thickness of the electronic component and the vertical thickness of the core " in combination with the remaining limitations of the claim 1. 
Regarding claim 2 and 14, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  the laminated electrically insulating sheet having a thickness approximately equal to a difference of the vertical thickness of the electronic component and the vertical thickness of the core and filling a gap between a lateral surface of the electronic component and a lateral surface of the core in the recess; " in combination with the remaining limitations of the claim 2. 
Regarding claim 28-29 and 38The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach the laminated electrically insulating sheet having a thickness approximately equal to a difference of the vertical thickness of the electronic component and the vertical thickness of the core and filling a gap between a lateral surface of the electronic component and a lateral surface of the core in the recess; " in combination with the remaining limitations of the claim 28. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Wang et al. (US 2007/0287281) Nalla (US8319318) and Coutts et al. (US2015/0237714 A1)
Wang discloses a circuit carrier with embedded capacitor. 
Nalla discloses an embedded capacitor in a substrate with metal filling.
Coutts discloses a plane connected embedded substrate.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " the laminated electrically insulating sheet with a through hole or indentation at the position of the electronic component, the laminated insulating sheet having a thickness approximately equal to a difference of the vertical thickness of the electronic component and the vertical thickness of the core " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: "  the laminated electrically insulating sheet having a thickness approximately equal  " in combination with the remaining limitations of the claim 2.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: "  the laminated electrically insulating sheet having a thickness approximately equal to a difference of the vertical thickness of the electronic component and the vertical thickness of the core and filling a gap between a lateral surface of the electronic component and a lateral surface of the core in the recess; " in combination with the remaining limitations of the claim 28.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848